Citation Nr: 0106099	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-03 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs disability compensation 
benefits in the calculated amount of $1,802.53.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1986 to February 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The Board notes that the veteran requested a Board hearing in 
Washington, D.C. on his February 2000 substantive appeal.  In 
correspondence received in July 2000, the veteran withdrew 
that hearing request.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  In October 1999, the veteran provided the RO with 
documentation of his June 1996 divorce.  In November 1999, 
the RO reduced the veteran's VA disability compensation 
benefits effective July 1996, which created an overpayment in 
the calculated amount of $1,802.53.  
  
3.  The veteran was at fault for failing to ensure that VA 
was notified of his current status of dependents and was 
paying the appropriate benefits.      

4.  The veteran's reported monthly income barely meets or 
exceeds his reported monthly expenses.    

5.  Recovery of the overpayment in the calculated amount of 
$1,802.53 would subject the veteran to undue hardship. 
 

CONCLUSION OF LAW

Recovery of overpayment of VA disability compensation 
benefits in the calculated amount of $1,802.53 would be 
against equity and good conscience.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 5107, 5302(a), (c) (West 1991); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals no additional action necessary to 
comply with the new statutory provisions.  In addition, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


Factual Background

The veteran submitted his original claim for service-
connected disability compensation in February 1989.  At that 
time, he also provided documentation of his marriage to his 
spouse, S.  On forms dated in September 1991, the veteran 
continued to list S. as his spouse.  A July 1995 notice 
letter informing the veteran of a recent rating action 
advised that he was in receipt of additional benefits for 
dependents, including his spouse.  

In September 1999, the RO mailed the veteran a Status of 
Dependents Questionnaire to verify the current status of his 
dependents.  On the completed form, the veteran reported no 
dependents and indicated that he mailed the RO an 
acknowledgment of his divorce in 1996.  In October 1999, the 
veteran submitted a Declaration of Status of Dependents with 
a copy of the decree of his divorce from S., effective in 
June 1996.  

In a November 1999 letter, the RO informed that veteran that 
it had reduced the veteran's benefits effective July 1996 due 
to his divorce and that such action had created an 
overpayment of benefits.  The RO provided the veteran a 
separate notice in November 1999 of the overpayment in the 
calculated amount of $1,802.53.  

The veteran submitted a request for a waiver of recovery of 
the overpayment in November 1999.  He explained that he did 
not earn very much money and asserted that repaying the debt 
would create undue hardship.  In a December 1999 Financial 
Status Report, the veteran reported a monthly net income from 
wages and VA disability compensation of approximately 
$2,481.00.  He had two older-model cars, minimal available 
cash, and no other assets.  In addition, the veteran reported 
total expenses of $2,496.00 per month.  Specifically, he 
listed $1,575.00 per month for rent, utilities, and food, and 
$200.00 per month for gasoline for transportation to and from 
work.  He also listed bills of $721.00 a month for one car 
loan and four credit card bills.  The total unpaid debt for 
these bills totalled approximately $26,630.00.  According to 
the Report, the veteran's expenses exceeded his income by 
about $15.00 per month.     

In another Financial Status Report dated in December 1999, 
the veteran reported receiving approximately $200.00 more per 
month in wages, as well as slightly more available cash.  His 
expenses were unchanged.  This Report showed that the 
veteran's income exceeded his expenses by about $192.00 per 
month.   

In his December 1999 notice of disagreement, the veteran 
again asserted that he provided VA with notice of his 
divorce.  He referred to VA medical and other records showing 
his status as divorced.  In his February 2000 substantive 
appeal, the veteran explained that he mailed the divorce 
notice to the RO where his claims folder was previously 
located and alleged that that facility must have lost it. 


Analysis

There shall be no recovery of overpayments of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  In 
making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Where actions of the 
debtors contribute to the creation of the debt.  (2) Undue 
Hardship.  Whether collection would deprive the debtor or 
family of basic necessities.  (3)  Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (4)  Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (5)  Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  
38 C.F.R. § 1.965.  

Any indication of fraud, misrepresentation, or bad faith on 
the part of any person having an interest in waiver of 
recovery of the overpayment will preclude waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.963(a), 
1.965(b).

In this case, review of the claims folder fails to locate any 
notice from the veteran of his 1996 divorce prior to the 
September 1999 communication.  In fact, there is no 
correspondence from the veteran of record from the date of 
the RO's July 1995 notice letter to the veteran until the 
veteran submitted another compensation claim in March 1997.  
However, the RO has found no evidence of bad faith, fraud, or 
misrepresentation which would preclude waiver of recovery of 
the overpayment and the Board sees no reason to disagree with 
this finding.

The remaining question is whether recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.962.  Examining the factors set 
forth above, the Board does find that the veteran bears some 
fault in failing to ensure that VA was fully apprised of his 
marital status and paying the appropriate amount of 
compensation.  In addition, receipt of additional 
compensation for a person who is no longer a dependent does 
unjustly enrich the veteran.  

However, the Board also finds that recovery of the 
overpayment would result in undue hardship to the veteran.  
The financial information provided shows that the veteran's 
income from one full-time job, one part-time job, and VA 
benefits is just sufficient to pay his expenses.  The Board 
notes that the veteran did not list other monthly expenses 
such as car insurance or phone service.  In addition, 
although the veteran carries significant debt, he does not 
have a correspondingly large amount of assets that could be 
utilized for debt repayment or living expenses. In reaching 
its decision, the Board recognizes that private debt takes no 
precedence over debt to the government. Nevertheless, 
considering the veteran's particular circumstances, the Board 
finds that the potential hardship to the veteran resulting 
from recovery of the VA benefits overpayment outweighs any 
fault and unjust enrichment.  Accordingly, the Board finds 
that recovery of the overpayment of $1,802.53 would be 
against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.962, 1.963, 1.965.  Resolving the benefit of 
the doubt in the veteran's favor, waiver of the overpayment 
is therefore granted.  38 U.S.C.A. § 5107.










ORDER

Waiver of recovery of overpayment of VA disability 
compensation benefits in the calculated amount of $1,802.53 
is granted.  





		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

